— Claimant contracted caisson disease while working for employer-respondent as a compressed air worker. The disease was due to the nature of his employment and he contracted it within twelve months previous to the date of disablement determined upon. The claim was filed November 13, 1941. The State Industrial Board, having determined the date of disablement as November 2, 1939, denied the claim upon the sole ground that it was not filed within two years after the date of disability. The uncontradicted evidence is that claimant *716first sustained two attacks of the “bends” m the summer of 1939, but that they were of a temporary character and he "returned to work and so continued until November 2, 1939, at which time he quit his employment. There was no clear or convincing evidence at the first hearing as to why he quit work the last time or as to his then physical condition of disability. On the second and final hearing there was no sufficient evidence of a substantial nature to controvert claimant’s testimony to the effect that thd true reasons for his quitting work on November 2, 1939, were other and different from his having been physically disabled from continuing to earn his full wages at the Work at which he was last employed; and that his disability occurred in May or June, 1940. The finding of elaimant’s disability as of November 2, 1939, is reversed and the claim remitted to the State Industrial Board (1) for submission of any further evidence by any interested party as to date of disability, (2) redetermination of said date and if such is found as of a time within two years prior to the filing of the claim, for such action thereon as may be determined upon by them, with costs.